                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE


  UNITED STATES OF AMERICA,                      )
                                                 )
               Plaintiff,                        )
                                                 )
                                                 )
  v.                                             )      No. 3:18-CR-157
                                                 )      Chief Judge Pamela L. Reeves
                                                 )
  DAVID WELLS,                                   )
                                                 )
               Defendant.                        )


                            MEMORANDUM AND ORDER

        This matter is before the Court on the Report and Recommendation filed by United

  States Magistrate Judge Debra C. Poplin [R. 139]. There have been no timely objections

  to the Report and Recommendation, and enough time has passed since the filing of the

  Report and Recommendation to treat any objections as having been waived. See 28 U.S.C.

  § 636(b)(1); Fed.R.Civ.P. 72(b).

        After a careful review of this matter, the Court is in complete agreement with the

  Magistrate Judge’s recommendation that the Defendant remain detained pending his

  sentencing hearing and that his Motion for Release [R. 126] be denied.

        Accordingly, the Court ACCEPTS IN WHOLE the Report and Recommendation

  under 28 U.S.C. § 636(b)(1); Fed.R.Civ.P. 72(b). It is ORDERED, for the reasons stated

  in the Report and Recommendation [R. 139], which the Court adopts and incorporates into




Case 3:18-cr-00157-PLR-DCP Document 152 Filed 07/17/20 Page 1 of 2 PageID #: 2984
  its ruling, that the Defendant remain detained pending his sentencing hearing and that his

  Motion for Release [R. 126] is DENIED.

        Enter:



                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                              2



Case 3:18-cr-00157-PLR-DCP Document 152 Filed 07/17/20 Page 2 of 2 PageID #: 2985
